DETAILED ACTION
	The Response filed 25 October 2021 has been entered.  Claims 1-6, 8-14, and 16-23 remain pending, with claims 19-23 remaining withdrawn.  Claims 7 and 15 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive for the following reasons in view of Minnock (US 2013/0255802) modified in view of Lerman et al. (US 4,822,570) and Hansen, III et al. (US 6,460,567).
The applicant argues with respect to claim 1 on pg. 6 of the Response that Minnock lacks a sensor sending an electrical signal to a signal processor situated in the pipeline connector.  However, first, the claims do not recite the signal processor being situated in the pipeline connector.  Second, Lerman teaches in Figs. 1-3 a sensor 92 in the form of a temperature sensor 92 that sends electrical signals to a signal processor via wires 102, 104, and Hansen teaches in Fig. 1 a sensor 54 that sends electrical signals to a signal processor 53 disposed in a mounting means 50, 51.  Minnock discloses in Figs. 4-6 a valve assembly that is selectively inserted into a housing 126 and pipeline connector (comprising the portion of the housing 126 extending from port 18 to port 20), and Minnock is modified in view of Lerman to include a temperature sensor in the device, and the modification of Minnock and Lerman is modified in view of Hansen to have the signal processor mounted in the mounting means.   
The applicant appears to argue with respect to claim 1 on pg. 6 of the Response that the prior art lacks a sensor situated in the pipeline.  However, Lerman teaches in Figs. 1-3 a sensor 92 disposed in a part 48 of the device 48, 64 disposed in a pipeline (comprising the housing portions through which fluid flows from the vessel 10 to the outlet opening 46), although claim 1 recites that “the at least one sensor [is] mounted in a part of the device that extends into the pipeline connector.”  Minnock is modified in view of Lerman to have a temperature sensor in the head of the valve/device 32, 100, 26 located in the pipeline connector.  
The applicant appears to argue with respect to claim 1 on pg. 6 of the Response that the prior art teaches a sensor and signal processor in locations different from what is claimed by the applicant.  However, with regard to the sensor, as previously discussed, Lerman teaches in Figs. 1-3 a sensor 92 disposed in a part 48 of a device 48, 64 extending into the pipeline connector, and Hansen teaches in Fig. 1 a signal processor 53 located in a mounting means 50, 51 at an end opposite from the valve part disposed in a pipeline connector.  Lerman and Hansen are used to modify the valve system disclosed by Minnock.  The prior art rejection below further describes how the modification of Minnock in view of Lerman and Hansen are seen as teaching the claimed language.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, if the recitation of “at least one sensor” refers to the at least one sensor introduced in claim 1, it is suggested that the recitation be changed to --the at least one sensor-- to refer to the recitation in claim 1 as an antecedent basis.  .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected (wherein claim 18 inherits its rejection due to its dependency) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, it appears that the recitation that “the device is mounted in an instrument housing, said instrument housing is attached to the mounting means” is inconsistent with the rest of the disclosure of the applicant’s apparatus (specifically the embodiment(s) comprising a sensor, shown in Figs. 16a-d and 18a-b), because the device is now recited in claim 1 as including at least one sensor mounted in a part of the device, rather than the device being at least one sensor, as recited in previously presented claim 15.  Given the newly recited relationship between the device and the at least one sensor in claim 1, it is understood that the device is/comprises the instrument housing on/in which is mounted at least one sensor.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting means” recited in claim 1 and understood has having a locking mechanism that releasably secures to the riser, and “communication means” recited in claim 8 and understood as transmitting an electrical signal.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 16-18 (as understood: 17-18) are rejected under 35 U.S.C. 103 as being unpatentable over Minnock (US 2013/0255802) in view of Lerman et al. (US 4,822,570) and Hansen, III et al. (US 6,460,567).
Regarding claim 1, Minnock discloses in Figs. 4-6 a pipeline apparatus comprising:
a.    a housing 126 including a riser (comprising the top extension with top flange 168);
b.    a pipeline connector (comprising the portion of the housing 126 extending from port 18 to port 20);
c.    a device 32, 100, 26 mounted in the riser (when the valve is assembled) and extending at least a partial distance into the pipeline connector (specifically into the central chamber of the housing 126 from which the ports 18, 20 extend);
d.    a mounting means (comprising the housing of the insert 122, including the insert locking system 132) for releasably mounting the device 32, 100 in the riser, the mounting means and the riser each including a part of a locking mechanism (comprising recesses 144 and corresponding movable members 142) for releasably locking the device 32, 100 in the riser, the device 32, 100, 26 mounted on the mounting means 132 at an end thereof;
e.    a seal (comprising any of the seals around the housing of the insert 122 to seal the insert 122 with the housing 126, such as seals 172, 162 and 174) situated between an inner surface of the riser and an outer surface of the mounting means, the seal configured to seal against egress of fluid from the apparatus; and

Minnock lacks teaching that the device includes at least one sensor, the at least one sensor mounted in a part of the device that extends into the pipeline connector, said at least one sensor configured to interact with fluid flowing through the pipeline connector, and the signal processor connected to the at least one sensor to receive a signal from the at least one sensor, wherein the signal processor is mounted within the mounting means at a position distal from the device.
With regard to the device including at least one sensor, Lerman teaches in Figs. 1-3 a device (comprising valve head 48 like the device disclosed by Minnock) that includes at least one sensor 92 (a temperature sensor 92), the at least one sensor 92 mounted in a part of the device 48 that extends into the pipeline connector (comprising the housing portions through which fluid flows from the vessel 10 to the outlet opening 46), said at least one sensor 92 configured to interact with fluid flowing through the pipeline connector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify valve disclosed by Minnock to include a temperature sensor in the head of the valve/device, as Lerman teaches, so that the temperature of the valve or flow can be monitored, as Lerman teaches.  Minnock discloses that the valve is used in subsea wells (paragraph 12), which are known to experience extreme temperatures, such as cold/freezing temperatures that could negatively affect operations and the fluid handled by the valve, 
With regard to the signal processor, Hansen teaches in Fig. 1 a signal processor 53 that is electrically connected to sensors 54 to receive an electrical signal from the sensors 54 via wires (col. 7, lines 19-25), wherein the signal processor 53 is mounted within the mounting means 50, 51 at a position distal from the device 41, 43, 30, which is in the form of a valve similar to the device disclosed by Minnock.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processor (i.e. the controller) disclosed by Minnock to be mounted within the mounting means distal from the device (i.e. the reciprocating valve member) and electrically connected (i.e. wired) to the temperature sensor in the combination of Minnock and Lerman, as Hansen teaches, because Minnock and Lerman are silent with regard to the location of the signal processor and how it communicates with the sensor.  Furthermore, wires provide a more reliable communication between electrical components than wireless communication, and mounting the signal processor within the mounting means with the sensor reduces the amount wiring for which the user is responsible (as Hansen teaches in col. 7, lines 26 – 38) and provides a compact package of the system.
Regarding claim 2, Minnock discloses in Figs. 4-6 that the mounting means comprises a casing (comprising the housing of the insert 122), and the seal comprises a first seal (comprising any of the seals around the housing of the insert 122 above the ports 134, 136, such as seals 172, 162, 170) and a second seal (comprising any of the seals around the housing of the insert 122 below the ports 134, 136, such as seals 
Regarding claim 3, Minnock discloses in Figs. 4-6 that the outer surface of the casing and the inner surface of the pipeline connector correspond in shape in the region of the second seal (such as seals 174).
Regarding claim 4, Minnock discloses in Figs. 4-6 that the casing includes an opening (comprising the opening aligned with port 20) and the second seal (such as seals 174) is mounted around the opening between the casing and the pipeline connector, the opening providing a fluid pathway through the pipeline connector.
Regarding claim 5, Minnock discloses in Figs. 4-6 that the casing includes an end member (comprising the end portion of the insert 122 that fits into a matching shape of the housing 126) shaped and dimensioned as to fit in a recess located in the pipeline connector.
Regarding claim 6, Minnock discloses in Figs. 4-6 that at least a part of the device (specifically plug 32) is located in the opening.
Regarding claim 9, Hansen teaches in Fig. 1 that there is a conduit (comprising the inherent pathway in the mounting means/housing 46, 42, 50 through which the wires 55 extend) located within the mounting means 46, 42, 50 and having at least one wire 55 therein, the at least one wire 55 providing the electrical connection between the device 41, 43, 30 and the signal processor 53 (via the sensors 54).  Furthermore, 
Regarding claim 10, Minnock discloses in Figs. 4-6 that the casing comprises a first casing part (comprising any of the insert’s 122 housing parts 34, 176, 160, including the housing part with the movable members 142) and a second casing part (comprising any of the insert’s 122 housing parts 176, 160, 154, including the housing part with the movable members 142, not already considered the first casing part and located above the first casing part), and the second casing part being situated in the riser above the first casing part.  Lerman teaches in Figs. 1-3 that the sensor 92 is disposed in the head 48 of the valve/device, which is analogous to the plug 32 of the device 32, 100, 26 disclosed by Minnock, and Minnock discloses that the head/plug 32 is located within the first casing part of the insert 122).  
Regarding claim 11, Minnock discloses in Figs. 4-6 that the part of the locking mechanism (comprising movable members 142 and/or sliding sleeves 146) located in the mounting means is situated in the second casing part.
Regarding claim 12, Minnock discloses in Figs. 4-6 that the mounting means comprises a casing part connector (comprising any part(s) of the insert’s 122 housing parts that rigidly fixes two other parts of the insert’s 122 housing, such as any of parts 176, 160) located between the first casing part and second casing part, which first casing part and second casing part are each attached to the casing part connector.
Regarding claim 13, Minnock discloses in Figs. 4-6 that the first seal (such as seals 172 or 162) comprises at least one first seal element (such as seals 172 or 162) and the at least one first seal element (such as seals 172 or 162) is situated between 
Regarding claim 14, Minnock discloses in Figs. 4-6 that the first seal (comprising seals 162, 170) comprises at least two first seal elements 162, 170 and wherein at least one of the at least two first seal elements 162, 170 is situated between an outer surface of the second casing part (comprising insert’s 122 housing parts 160, 154, which are rigidly attached together) and the inner surface of the riser.
Regarding claim 16, Lerman teaches in Figs. 1-3 that the at least one sensor 92 is configured for sensing a parameter selected from the group comprising: flow, temperature, chlorine content, dissolved oxygen, pH, oxidation reduction potential, conductivity, color, turbidity, and pressure (specifically temperature, as disclosed in col. 5, lines 23-35).
Regarding claim 17, Minnock discloses in Figs. 4-6 that the device 32, 100, 26 is mounted in an instrument housing (comprising any of the internal housing parts of the insert 122, such as the housing part defining the chamber in which the actuator 26 reciprocates), said instrument housing is attached to the mounting means.  Alternatively, Lerman teaches in Figs. 1-3 that the sensor 92 of the device 48 is mounted in an instrument housing (comprising the device in the same manner as the applicant device), and Minnock discloses in Figs. 1-3 that the device 32, 100, 26 is attached to the mounting means.
Regarding claim 18, Minnock discloses in Figs. 4-6 that the mounting means includes a bracket (comprising any structure of the mounting means, given that “bracket” is a broad term, such as the internal housing structure forming the top of the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Minnock in view of Lerman and Hansen, as applied to claim 1 above, and further in view of Young et al. (US 8,899,264).
Regarding claim 8, Hansen teaches in Fig. 1 that there is a communication means 73 configured to provide for communication between the signal processor 53 and a computer, said communication means 73 communicating with the computer.
Minnock, Lerman, and Hansen lack teaching that the communication means transmits to the computer the electrical signal received by the signal processor from the device.
Young teaches in Fig. 9 a signal processor 36 that receives an electrical signal from a device/valve 22 via a position sensor 48 (similar to the position sensors and signal processors taught by Minnock, Lerman, and Hansen), and a communication means 100 configured to provide for communication between the signal processor 36 and a computer (comprising either of electrical controllers 50, 60 that alternatively include displays 52, 62, as disclosed in col 28, lines 39-46), wherein said communication means 100 transmits to the computer the electrical signal received by the signal processor 36 from the device 22.  The electrical signals transmitted to the computer from the signal processor 36 via the communication means 100 are used to display to the user the status of the device/valve 22 (col. 8, lines 28 – 37).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753